DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the resin contains a structural unit of formula (a2-A), shown below.

    PNG
    media_image1.png
    172
    217
    media_image1.png
    Greyscale

Note that the structure recited in the claims does not depict a bond between the carbon atom of the CH2 group and the carbon atom bonded to variable Ra50; it is therefore unclear 1) whether the two carbon atoms are required to be bonded to one another and 2) the type of bond the claimed structure is intended to require. The recited structure is therefore unclear. Based on the specific examples of monomers disclosed by applicant’s specification as embodiments of this unit (see ¶0022 of the specification), the examiner notes that this structure has been interpreted as intended to require a single bond between these two carbon atoms for the purposes of examination on the merits.
Claims 2 to 6 depend from independent claim 1, and do not contain any limitations to correct the issue outlined in the previous paragraph. Claims 2 to 6 are therefore indefinite per the same rationale as discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al, US2002/0155376, in view of Inoue et al, US2015/0017576.
Hashimoto discloses the production of a resist composition (for claim 3) comprising a binder resin (for claims 1, 3), and a radiation sensitive compound which is an acid generator (for claim 3) (¶0055-0057). Said binder resin comprises units of formula (I), units of formula (II), and units of formula (V) (abstract; ¶0010-0012, 0037). Hashimoto teaches that the prior art resin composition is applied to a substrate, dried, subjected to exposure for patterning, heated, and developed to form a film (for claim 6) (¶0135).  
Regarding the claimed unit of Formula (I): Hashimoto teaches that the unit of formula (I) in the prior art resin preferably has the structure shown below.

    PNG
    media_image2.png
    196
    138
    media_image2.png
    Greyscale

Note that in the above structure R3 may be a hydrogen atom, corresponding to claimed variable R1, and variables R1 and R2 are both preferably trifluoromethyl groups (i.e., -CF3). The prior art structure therefore corresponds to claimed Formula (I) wherein A1 is a single bond, mi is 1, and ni is 0 (for claims 1, 2) (¶0015-0018).
Regarding the claimed unit of Formula (a1-1):  Hashimoto teaches that the unit of formula (II) in the prior art resin is a compound containing an acid labile group and preferably has the structure shown below.

    PNG
    media_image3.png
    211
    123
    media_image3.png
    Greyscale

As defined by Hashimoto, variable R5 may be hydrogen, corresponding to claimed variable Ra4, and R9 is a C1 to C8 alkyl group, corresponding to claimed variable Ra6. The prior art structure therefore corresponds to the claimed unit of formula (a1-1) when La1 is -O- and m1 is 0 (for claim 1) (¶0011, 0021, 0025-0028).
Regarding the claimed unit of Formula (a2-A): Hashimoto teaches that the unit of formula (V) in the prior art resin has the structure shown below.

    PNG
    media_image4.png
    154
    128
    media_image4.png
    Greyscale

Note that in the above structure, variable R8 may be a hydrogen, corresponding to claimed variable Ra50 (for claim 1), and R7 may be hydrogen. The prior art structure therefore corresponds to claimed formula (a2-A) when Aa50 is a single bond and mb is 0 (for claim 1) (¶0037-0038). 
Hashimoto is silent regarding the inclusion of a structural unit of formula (a1-2) in the resin of US2002/0155376.
Inoue discloses the production of a resist composition (¶0002) comprising a resin, wherein said resin contains a monomer unit having an acid decomposable group in its side chain. Said monomer may have the structure shown below.

    PNG
    media_image5.png
    175
    184
    media_image5.png
    Greyscale
 (page 6: right column, 5th structure)
Note that in the above structure Rx may be hydrogen, corresponding to claimed variable Ra5 (for claim 1), Rxa is a C1 to C4 alkyl group, corresponding to claimed variable Ra7 (for claim 1), and p can be 0. The prior art structure therefore corresponds to claimed formula (a1-2) when La2 is -O-, n1 is 0, and n1’ is 1 (for claim 1) (¶0085-0086, 0107-0108). As taught by Inoue, reaction of this monomer with an acid results in an increase in the solubility of the resin for an alkali developer (¶0078).
Hashimoto and Inoue are both directed towards the same field of endeavor-i.e., the development of resist compositions comprising polymers containing acid decomposable groups. Further note that, like Inoue, Hashimoto teaches that the unit of formula (II) in the resin of US2002/0155376 decomposes upon reaction with an acid, resulting in an increase in the solubility of the resin in alkali developers (Hashimoto ¶0019, 0029-0031).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art;” see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Both the acid labile group-containing monomer (II) of Hashimoto and the acid decomposable group-containing monomer of Inoue are used for the same purpose-i.e., introducing an acid reactive site into the resist resin so that upon exposure to acid the solubility of the resin to alkali developers is increased. S both monomers were known in the art to be used for the same purpose, it would have been obvious to one of ordinary skill in the art to modify the resin of Hashimoto by using a combination of Hashimoto’s acid labile group-containing monomer (II), corresponding to claimed formula (a1-1), and Inoue’s acid decomposable group-containing monomer, corresponding to claimed formula (a1-2), in the preparation of the binder resin, with the reasonable expectation of obtaining a final polymer that would react with acid to form a product having improved solubility with respect to alkali developers (for claim 1). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto et al, US2002/0155376, and Inoue et al, US2015/0017576, as applied to claims 1-3 and 6 above, and further in view of Ichikawa et al, US2010/0203446.

As discussed earlier in this Office Action, Hashimoto discloses a resist composition comprising a binder resin having acid labile groups and a radiation sensitive compound which is an acid generator.
Hashimoto and Inoue are silent regarding the addition of a compound having the claimed structure.
Ichikawa discloses the production of a resist composition, wherein said composition comprises an acid generator having the structure shown below.

    PNG
    media_image6.png
    77
    147
    media_image6.png
    Greyscale

Note that in the above structure Q1 and Q2 may be fluorine, corresponding to variables Qb1 and Qb2, X1 is -(CH2)k- with k being an integer from 1 to 17, corresponding to claimed variable Lb1, Y1 is a C4 to C36 saturated cyclic hydrocarbon group, corresponding to claimed variable Y, and Z+ is an organic cation (abstract); the prior art acid generator therefore corresponds to the claimed structure B1 (for claim 4). Said acid generator is combined with a resin containing a monomer having a group that reacts with an acid to  become soluble in an alkali. The resist composition of Ichikawa is subjected to irradiation and heated to generate the acid and react it with the resin (¶0329-0334)-i.e., the acid generator of Ichikawa is radiation sensitive.  
Hashimoto and Ichikawa are both directed towards the same field of endeavor-i.e., the production of resist compositions comprising a resin having groups that react with acid to become soluble in an alkali and a radiation sensitive acid generator. As the compound of Ichikawa was known in the art to be suitable for use as an acid generator in such compositions, it would have been obvious to one of ordinary skill in the art to modify the composition of Hashimoto by using the compound of Ichikawa as the acid generator, with the reasonable expectation of obtaining a final resist composition that could be patterned/developed via a process comprising the steps of irradiation to form an acid and reaction of said acid with the polymer to form an resin having improved alkali solubility.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto et al, US2002/0155376, and Inoue et al, US2015/0017576 as applied to claims 1-3 and 6 above, and further in view of Yamada et al, JP2015-147926.
A machine translation of Yamada was used for the preparation of this Action.
As discussed earlier in this Office Action, Hashimoto discloses a resist composition comprising a binder resin having acid labile groups and a radiation sensitive compound which is an acid generator. Hashimoto further teaches the addition of a quencher such as a basic nitrogen-containing organic compound to the resist composition (¶0123).
Hashimoto is silent regarding the addition of a salt generating an acid having lower acidity than that of the acid generated by the acid generator.
Yamada discloses the production of a resist composition (title) comprising a resin having an acid labile group (page 2: lines  4-9; page 7: lines 12-15) and an acid generator (page 7, lines 8-11). The prior art resist composition may further comprise a quencher, which can be either a basic nitrogen-containing organic compound or salt having a weaker acidity than the acid generated from the acid generator (page 17: lines 33-36; page 18: lines 7-13).
Hashimoto and Yamada are both directed towards the same field of endeavor-i.e., the production of resist compositions comprising a resin having acid labile groups, an acid generator, and a quencher. As taught by Yamada, it was known in the art that a salt having a weaker acidity than the acid generated from the acid generator could be used as a quencher in such compositions in place of a basic nitrogen-containing compound. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Hashimoto by substituting a salt having a weaker acidity than the acid generated from the acid generator for the quencher, with the reasonable expectation of obtaining a final composition suitable for use as a resist composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765